*314On January 26, 1981, the following petition for voluntary revocation of license was filed by Alex J. Raineri:
Alex J. Raineri, attorney at law, by his attorneys, Linehan Law Offices of Wausau, by Gene D. Linehan, hereby submits this as his petition to the supreme court of the state of Wisconsin and states as follows:
1. That this petition for revocation of license, made pursuant to SCR 21.10 (1980), is freely and voluntarily rendered and that the petitioner has not been subjected to coercion or duress.
2. That this petitioner is fully aware that there is an investigation pending into allegations that he has been guilty of misconduct; in that on December 17, 1980, he was found guilty by a jury in the United States Federal District Court for the Western District of Wisconsin on all five counts set forth in an indictment.
3. That the conduct of which petitioner was found guilty by the federal jury is of the type which involves moral turpitude and, as such, would constitute a violation of SCR 20.04(3) (1980).
4. That as a result of the federal jury’s verdicts, the petitioner knows he cannot successfully defend against the above allegations, that he hereby waives his right to defend against these allegations, and requests that the supreme court enter an order revoking his license to practice law before the courts of the state of Wisconsin forthwith.
5. That petitioner is aware that should these convictions be reversed on appeal, he has the right to petition this court for reinstatement of his license to practice law in the courts in the state of Wisconsin.
6. That the petitioner is not presently engaged in the practice of law.
*315On April 14, 1981, the following order of the court was entered:
A petition for the revocation of his license to practice law in Wisconsin having been filed with the Board of Attorneys Professional Responsibility on January 26, 1981, by Alex J. Raineri and the Board having reviewed the petition and having made its recommendation to the court that it be accepted,
IT IS ORDERED that the petition is granted and the license of Alex J. Raineri to practice law in Wisconsin is revoked effective the date of this order.